Title: To George Washington from Edward Carrington, 2 October 1795
From: Carrington, Edward
To: Washington, George


          
            Dear Sir,
            Richmond Octo. 2d 1795.
          
          I have been honored with yours of the 28th Ultimo—The enquiry which you have been pleased to Submit to Genl Marshall & myself demands & receives our most serious attention—on his aid I rely for giving you accurate information, & he wishes an opportunity of Conversing with Colo. Innes before he decides—this we are prevented from by his absence at the Williamsburg District Court, a circumstance equally preventing his being sounded as to his acceptance of the contemplated office. when he is to return is as yet unknown to us; we will however get informed without giving him any intimation of our object. within the space of two or three Mails we shall be enabled to give you some further information, and shall make it as decisive as circumstances shall permit. I have the Honor to be with the Most Affectionate regard Dr Sir, Your Most Ob. st
          
            Ed. Carrington
          
        